Title: From Thomas Jefferson to Edward Stevens, 26 November 1780
From: Jefferson, Thomas
To: Stevens, Edward



Sir
Richmond November 26. 1780

The Enemy which lately invaded us left our Capes in the Night of the 22d Instant. What course they steered afterwards is not known. Another Fleet of Transports under the Command of Admiral Rodney fell down to the Hook on the 11th Instant. As this as well as the Fleet which lately left us is destined for Charles Town we shall March from their present Encampments all the forces who are so equipted as that they can proceed to distant Service. With them will go on between three and Four Hundred Tents belonging to this State. Three Hundred more are on the Road from Philadelphia and as many to follow. As Baron Steuben remains here to organize our forces I shall be obliged by special Returns of the 18 Months Men, 8 Months Men and three Months Militia which have or shall Come unto you as frequently as convenient. The Assembly being now met will shortly I hope furnish us with Money so that we may once more be able to send Supplies to the Southward. We have Collected here at length, by impress principally, about thirty Waggons which have been delivered to the Continental Q.M. to be sent on with Stores to Taylors Ferry.
I am with Great esteem Sir your most Obt hum: Servt,

Th: Jefferson

